DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa USPA_20100073882_A1 in view of Yoda USPA_20070231552_A1.
1.	Regarding Claims 1-5, Yoshikawa discloses a thermally conductive sheet containing graphite particles and a resin (paragraph 0056), and further indicates that the amount of the graphite (corresponds to instant Claim 2 limitation) particles having a diameter of 0.5 of less (corresponds to instant Claim 4 limitation) of the sheet thickness is 50% or less by mass in the thermally conductive sheet (paragraphs 0009 - 0012, 0015). Furthermore, Yoshikawa discloses slicing at an angle less than 45 degrees (paragraph 0031). Yoshikawa discloses a process for taking said sheet as the primary sheet and rolling it, press forming (corresponds to instant Claim 1’s pressure application) and shaping it (paragraphs 0025-0030, 0092) thereby forming a laminate (paragraphs 0025-0030). Yoshikawa discloses using acrylic and/or silicone for said resins (paragraph 0064) which qualify as being thermoplastic resins (as being claimed in instant Claim 3) that are known to be liquid at room temperature (corresponds to instant Claim 5 limitation), as shown in Applicants’ Specification (pre-pub: paragraph 0048). 
2.	However, Yoshikawa does not suggest instant Claim 1’s tensile strength limitation.
3.	Yoda discloses a multi-layered thermally conductive sheet (Title) comprising a silicone or acrylic resins (Abstract) and specifically states that using crosslinking agents in said thermally conductive sheet can adjust the tensile strength of the sheet (paragraph 0042).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sheet, of Yoshikawa, by using crosslinking agents to affect a desired tensile strength in said sheet, as disclosed by Yoda. One of ordinary skill in the art would have been motivated to do so based on end-user product specifications of what degree of tensile strength is desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 14, 2022